DISSENTING OPINION
Bland, Judge:
I can not agree to the decision of the majority and will briefly assign reasons for such disagreement.
In the first place, I am not certain but that under the doctrine of entireties, the articles at bar are not watch movements. I recognize *144certain difficulties which, would follow holding these parts of watches to be watch movements under the doctrine of entireties, but, nevertheless, United States v. Schoverling, 146 U. S. 76, is no authority for holding that they are not entireties, because in that decision the court definitely pointed out that “It nowhere appears that these gunstocks had formed part of completed guns in Europe * * *.” The importation at bar is the major portion of what were complete watch movements in the foreign country.
The statute at bar provides for watch movements “assembled or knocked down.” It might be pertinent to inquire: Can an importer knock down his entirety and import the major portion of it at one time, with the manifest intent of recombining it later with the portions not included in the shipment, and then later combine it and thus avoid the careful provision of Congress for watch movements either assembled or knocked down?
I am inclined to think that the decision in this case could have been worked out on the theory of entireties. But, if it were conceded that the importation is not watch movements, I disagree with the court’s holding that the shipment is not “parts of*watches.” The majority evidently concluded that United States v. Hengerer Co., 15 Ct. Cust. Appls. 390, T. D. 42568, could not be distinguished and was controlling. I think the Hengerer case could be distinguished, if it was thought desirable to do so; and if it could not be distinguished, then I would favor frankly overruling it.
Since the Hengerer case is so important to the decision of this case, I feel compelled to briefly discuss it. In that case, we had before us a complete 16-jewel watch movement, adjusted. We held that the watch movement provision of paragraph 367, Tariff Act of 1922, did not provide for a 16-jewel watch movement, adjusted, but that Congress, in making a special provision for a complete watch movement indicated that it never intended for complete watch movements to-be regarded as parts of watches, and, therefore, that it was neither a watch movement nor a part of a watch, and fell within the provision for time-measuring devices in paragraph 368 of the same act.
If the Hengerer case were before us to-day, in the light of subsequent consideration, I have no doubt we would hesitate a long time before we would hold that the special provision for certain kinds of complete movements was any indication that Congress did not intend other lands of complete movements to be regarded as parts of watches. Of course, to have regarded the complete movement in the Hengerer case as a part of a watch would have had the anomalous result of levying a lower rate of duty upon an adjusted watch movement than upon an unadjusted one, but in my judgment this anomaly is not as glaring as the one which results from our decision in requiring classification of complete watch movements among the meters and timing *145devices and parts at a rate of duty entirely out of proportion to the rates which Congress had provided for watches, parts of watches and watch movements. But, certainly the reason which controlled the court there does not prevail here. These are not complete watch movements, and in my judgment Congress made no other provision for this ldnd of merchandise than in the provision for parts of watches. That it is a part of a watch, in fact, can not be disputed, and it ought to be so regarded for tariff purposes.
A consideration of the whole context.of paragraph 367, Tariff Act of 1922, together with the legislative history of the same, leads one to the inevitable conclusion that Congress, spurred on by the vigilance and the insistent demands of a well-organized domestic industry, prepared paragraph 367 with most unusual care so as to include, somewhere therein, all watches and parts, and that it never intended paragraph 368, devoted to “clocks and clock mechanisms,” as a catchall provision for the watch paragraph. It follows that in the case at bar we should not be pursuaded that Congress, by the provision for completed movements, intended to require that parts of movements should not be regarded as parts of watches.
It is my view, therefore, that the Hengerer case can be distinguished from the facts at bar, although it is also my judgment that the court fell into error in deciding the Hengerer case, and that if the importation at bar consisted of a completed watch movement (not falling within the watch movement provision), I would frankly favor overruling the Hengerer case. Having participated in the decision of the Hengerer case, and having given my unqualified indorsement to that decision at the time it was handed down, I feel that I can, with entire propriety, frankly state my present attitude toward it. In the instant case we do not have an adjusted complete watch movement, and the anomaly we there sought to avoid would not prevail here. If the importation at bar should not be regarded as a watch movement, under the doctrine of entireties, it is, I think, a case where the importer has so conditioned his merchandise that he is entitled to a lower rate of duty thereon than it would otherwise take. In' customs jurisprudence this situation is not an unusual one.
In paragraph 367 Congress has made provision for the following: (1) Watch movements, (2) watchcases, (3) jewels, (4) enameled watch dials, and (5) parts of watches. I suppose a watch mainspring separately imported would be regarded as a part of a watch, and a watch spring in its housing and possibly with a few wheels attached, would be regarded as a part of a watch. As more parts of the movement are added to this assembly, where would the proper line of demarcation be made between parts of watches and parts of timing devices (in paragraph 368)? If the decision of the majority is to be *146looked upon as a guide in classifying incomplete watch movements in the future, it is difficult for me to see how it will be possible to avoid anomalies far more regrettable than those referred to above.
Garrett, J., concurs in the foregoing views.